internal_revenue_service number release date index number ------------------------------ ------------------------------------------ --------------------------- ----------------------------- in re ---------------------------------------------------- ------------------------------------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eb qp1 plr-119024-17 date date ----------------------------------------------------------------------- legend plan taxpayer ------------------------------ state x date date date year year ----------- ------------------------ ---------------------- ------------------------ ------- ------- dear -------------- this letter is written in response to your request dated date for a ruling on the effect of an amendment changing the interest rate lookback month with respect to pre- conversion benefits under sec_411 of the internal_revenue_code_of_1986 code and the regulations thereunder following the conversion of a defined benefit pension_plan qualified under sec_401 to a cash_balance_plan that is intended to be a statutory_hybrid_plan under sec_411 in support of your request you have submitted the following facts and representations including a copy of the plan document under penalties of perjury you have represented that the taxpayer is a tax-exempt_organization under sec_501 that operates a health system in state x the plan is a defined_benefit_plan maintained by the taxpayer in accordance with sec_401 and the plan’s plan_year is the calendar_year the plan is a single employer plan but covers employees of multiple related entities that are parties to various collective bargaining agreements the plan has received multiple favorable determination letters the most recent of which was issued on date plr-119024-17 the plan was converted from a traditional defined benefit pension_plan to a cash balance pension_plan generally effective as of date prior to date the plan contained numerous benefit formulas for employees of the different entities the plan provides that most active participants have a cash balance effective date of date although employees participating in the plan pursuant to one particular collective bargaining agreement have a cash balance effective date of date vested terminated participants do not have a cash balance effective date unless they are later rehired in covered employment in which case their cash balance effective date is their date of rehire the plan provides that effective on and after a participant’s cash balance effective date the participant’s normal_retirement_benefit shall equal the balance of the participant’s cash balance account which equals the sum of the participant’s conversion account and the ongoing account with respect to a participant’s conversion account the plan provides that on an eligible participant's cash balance effective date the participant’s accrued_benefit is converted to a single sum that is allocated to the participant’s conversion account the plan further provides that the amount of the benefit payable from a participant's conversion account at an annuity_starting_date in any form of benefit available under the plan may not be less than the benefit under that form of benefit with respect to service before the participant’s cash balance effective date determined as of that annuity_starting_date under the terms of the plan as in effect immediately before the cash balance effective date your letter refers to this as the protected_benefit under the terms of the plan prior to date present_value determinations were based on interest rates for the lookback month that is the first full calendar month preceding the plan_year in which the annuity_starting_date occurs under the plan terms made effective on date the plan provides a for any distribution with an annuity_starting_date after year and before year the look-back month shall be the first full calendar month preceding the plan_year in which the annuity_starting_date occurs b for any distribution with an annuity_starting_date in year the look-back month shall be whichever of the following months results in the larger distribution i the first full calendar month preceding the plan_year in which the annuity_starting_date occurs or plr-119024-17 ii the month of september in the plan_year preceding the plan_year in which the annuity_starting_date occurs and c for any distribution with an annuity_starting_date after year the look-back month shall be the month of september in the plan_year preceding the plan_year in which the annuity_starting_date occurs you represent that for annuity starting dates in year referenced in paragraph b above the september lookback results in the larger distribution with respect to determining the present_value of a participant’s protected_benefit for participants with a cash balance effective date of date the interest rate lookback month is the first full calendar month preceding the plan_year in which the annuity_starting_date occurs however for employees with a cash balance effective date that is date and for rehired vested terminated participants who have an annuity_starting_date in or after year the interest rate lookback month for purposes of determining the present_value of the protected_benefit is the month of september in the plan_year preceding the plan_year in which the annuity_starting_date occurs you represent that the taxpayer would like to amend the plan so that an interest rate lookback month of september is used for all present_value determinations for all participants including present_value determinations with respect to the protected_benefit for participants whose cash balance effective date is date you represent that this change would simplify plan administration and enable the plan to provide benefit estimates and benefit distribution paperwork more timely for an annuity_starting_date of january based on the above facts and representations you have requested the following ruling the taxpayer may amend the plan to provide that the interest rate lookback month for present_value determinations with respect to protected benefits of participants with a date cash balance effective date will be as follows a prior to the effective date of such amendment which will be on or after the date such amendment is adopted the first full calendar month preceding the plan_year in which the annuity_starting_date occurs b for the one year period commencing on the effective date of the amendment whichever of the following months results in the larger distribution the first full calendar month preceding the plan_year in which the annuity_starting_date occurs or the month of september in the plan_year preceding the plan_year in which the annuity_starting_date occurs and c following the one year period commencing on the effective date of the amendment the month of september in the plan_year preceding the plan_year in which the annuity_starting_date occurs plr-119024-17 under sec_411 if an amendment to a defined_benefit_plan is adopted after date that has the effect of converting the plan to a cash_balance_plan then the plan is treated as failing to meet the prohibition against age discrimination under sec_411 unless the requirements of sec_411 of the code and sec_1_411_b_5_-1 of the income_tax regulations are met with respect to each individual who was a participant in the plan immediately before the adoption of the amendment sec_411 provides that the accrued_benefit of a participant under the terms of the plan as in effect after the amendment may not be less than the sum of i the participant’s accrued_benefit for years_of_service before the effective date of the amendment determined under the terms of the plan as in effect before the amendment plus ii the participant’s accrued_benefit for years_of_service after the effective date of the amendment determined under the terms of the plan as in effect after the amendment sec_1_411_b_5_-1 provides that in the case of an individual who was a participant in the plan immediately before the date of adoption of a conversion amendment the participant’s benefit at any subsequent annuity_starting_date may not be less than the sum of a the participant’s sec_411 protected_benefit as defined in sec_1_411_d_-3 with respect to service before the effective date of the conversion amendment determined under the terms of the plan as in effect immediately before the effective date of the conversion amendment and b the participant’s sec_411 protected_benefit with respect to service on and after the effective date of the conversion amendment determined under the terms of the plan as in effect after the effective date of the conversion amendment sec_1_411_b_5_-1 provides in pertinent part that except to the extent permitted under sec_1_411_d_-3 or sec_1_411_d_-4 or other applicable law each optional form of payment provided under the terms of the plan with respect to a participant’s sec_411 protected_benefit as in effect before the conversion amendment must be available thereafter to the extent of the plan’s benefits for service prior to the effective date of the conversion amendment sec_1_411_b_5_-1 provides that if a plan protects benefits attributable to service before the effective date of the conversion amendment by establishing an opening account balance then with respect to an optional form of benefit payable at an annuity_starting_date the plan must provide that the amount of the benefit payable in that optional form under the lump sum-based benefit formula that is attributable to the opening hypothetical account balance is not less than the benefit under the comparable optional form of benefit attributable to the pre-conversion formula thus the participant must receive a benefit equal to not less than the sum of the benefit attributable to plr-119024-17 post-conversion service and the greater of i the benefit attributable to the opening account balance and ii the pre-conversion benefit sec_411 and sec_1_411_d_-3 provide generally that except for exceptions that are not relevant here a plan is not a qualified_plan if a plan amendment decreases the accrued_benefit of any plan participant sec_411 provides that a plan amendment that has the effect of reducing or eliminating an early_retirement_benefit or a retirement-type subsidy or eliminating an optional form of benefit with respect to benefits attributable to service before the amendment is treated as reducing accrued_benefits under sec_1_411_d_-3 an optional form of benefit is a distribution alternative that is available under the plan different optional forms of benefit exist if a distribution alternative is not payable on substantially the same terms as another distribution alternative the relevant terms include all terms affecting the value of the optional form such as the method of benefit calculation and the actuarial factors or assumptions used to determine the amount distributed sec_417 provides that the applicable_interest_rate for purposes of determining the minimum present_value of a participant’s accrued_benefit is the adjusted first second and third segment rates applied under rules similar to the rules applied in sec_430 for the month before the date of the distribution or such other time as prescribed by regulations the lookback month sec_1_417_e_-1 provides that for a defined_benefit_plan the minimum present_value rules apply to determination of the present_value of any accrued_benefit and the amount of any distribution in addition the present_value of any optional form of benefit cannot be less than the present_value of the normal_retirement_benefit determined in accordance with the minimum present_value rules under sec_1_417_e_-1 the applicable_interest_rate to be used for a distribution is the rate determined for the applicable lookback month the applicable lookback month for a distribution is the lookback month for the month or other longer stability period that contains the annuity_starting_date for the distribution the time and method for determining the applicable_interest_rate for each participant’s distribution must be determined in a consistent manner that is applied uniformly to all participants in the plan sec_1_417_e_-1 requires a plan to specify the period for which the applicable_interest_rate remains constant this stability period may be one calendar month one plan quarter one calendar_quarter one plan_year or one calendar_year plr-119024-17 sec_1_417_e_-1 requires a plan to specify the lookback month that is used to determine the applicable_interest_rate the lookback month may be the first second third fourth or fifth full calendar month preceding the first day of the stability period sec_1_417_e_-1 provides that plan amendments changing the applicable_interest_rate or the time for determining the interest rate are subject_to the prohibitions against the reduction or elimination of protected benefits under sec_411 including optional forms of benefits sec_1_417_e_-1 however provides an exception to the general_rule under sec_1_417_e_-1 for a plan amendment to be eligible for this exception if the amendment is effective on or after the adoption date then any distribution for which the annuity_starting_date occurs in the one-year period commencing at the time the amendment is effective must be determined using the interest rate provided under the plan determined at either the date for determining the interest rate before the amendment or the date for determining the interest rate after the amendment whichever results in the larger distribution the taxpayer’s proposed amendment would modify the interest rate lookback month with respect to present_value calculations of protected benefits for participants with a cash balance effective date of date and therefore such calculations would no longer be determined under the terms of the plan as in effect immediately before the cash balance effective date as required by b -1 c i a participant’s sec_411 protected_benefit with respect to service before the effective date of the conversion amendment must be determined under the terms of the plan as in effect immediately before the effective date of the conversion amendment in addition sec_1_411_b_5_-1 provides that each optional form of payment provided under the terms of the plan with respect to a participant’s sec_411 protected_benefit as in effect before the conversion amendment must be available thereafter to the extent of the plan’s benefits for service prior to the effective date of the conversion amendment except to the extent elimination or reduction of the benefit is permitted under sec_1_411_d_-3 or sec_1_411_d_-4 or other applicable law pursuant to sec_1_411_d_-3 amending the lookback month is a modification of the actuarial factors for determining the present_value of a participant’s benefit that would impermissibly eliminate a previously available optional form of benefit in violation of sec_411 unless an exception applies sec_1_417_e_-1 provides such an exception under sec_1_417_e_-1 amendments changing from one permitted lookback month to another permitted lookback month do not violate sec_411 or sec_417 provided the participants receive the benefit of either the pre-amendment month or the post-amendment month for a one-year period plr-119024-17 commencing on the effective date of the amendment whichever results in the larger distribution sec_1_417_e_-1 states that paragraph d specifically applies to the purposes in paragraph d namely determination of the present_value of any accrued_benefit and the amount of any distribution as well as the determination of whether the present_value of any optional form of benefit is not less than the present_value of the normal_retirement_benefit the determination of the present_value of a participant’s protected_benefit is a determination of the present_value of an optional form of benefit and therefore is covered by sec_1_417_e_-1 because other applicable law for purposes of b -1 c ii includes the rules governing the determination of present_value under sec_417 and sec_1_417_e_-1 the terms of the plan amendment as represented by the taxpayer are consistent with the requirements of sec_1_411_b_5_-1 accordingly we conclude that the proposed amendment as described above to the plan’s interest rate lookback month for present_value determinations with respect to protected benefits of participants whose cash balance effective date is date will not cause the plan to violate the requirements of sec_411 or iii the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2017_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2017_1 sec_11 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-119024-17 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely laura b warshawsky chief qualified_plans branch office of the associate chief_counsel tax exempt government entities cc
